Citation Nr: 1729705	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vaginitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1979 until January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO. A transcript of the hearing is of record. In July 2015, she was notified that the aforementioned Veterans Law Judge had retired from the Board and was provided with an opportunity to request a hearing before a different Veterans Law Judge; however, later that month, she indicated that she did not want an additional hearing and wished for her case to be considered on the evidence of record.

The Board previously remanded this matter in August 2011, April 2013, and September 2015. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in February 2017, and such opinion was obtained in April 2017. As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In April 2017, the Veteran was provided a copy of the April 2017 VHA opinion and was afforded a 60-day period to provide additional evidence and/or argument. Subsequently, the Veteran provided an additional statement and VA treatment records in May 2017, and waived initial AOJ consideration of this evidence. Thus, the Board may properly consider such evidence. 38 C.F.R. § 20.1304(c) (2016). Additionally, her representative offered additional argument on her behalf in June 2017. 


FINDING OF FACT

Vaginitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for vaginitis have not been met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2006 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs), Social Security Administration (SSA), and post-service VA and private treatment records have been obtained and considered. She has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in March 2004, September 2007, and February 2016. While the Board found that the opinions rendered in connection with such examinations were inadequate to decide the issue on appeal, the Board finds that the VHA opinion subsequently obtained in April 2017 is adequate to do so as the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran and her medical records, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). In this regard, the Board is cognizant that the Veteran's representative argued in his June 2017 Appellant's Brief in Response to Medical Expert Opinion that such opinion was inadequate to decide the claim; however, as will be discussed in further detail below, the Board finds such allegations to be without merit. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before a Veterans Law Judge at a Board hearing in February 2013. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the February 2013 hearing, the Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her vaginitis, the type and onset of symptoms, and her contention that her vaginitis is related to her service. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497. Furthermore, the Board remanded the claim in order to obtain outstanding treatment records and afford the Veteran numerous VA examination so as to determine the nature and etiology of her vaginitis. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's August 2011, April 2013, and September 2015 remand directives, and no further action in this regard is necessary. See D'Aries, supra (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, supra, at 271). Specifically, in August 2011, the matter was remanded to afford the Veteran a Board hearing, which was conducted in February 2013. Thereafter, the appeal was remanded in April 2013 to obtain updated VA treatment records and outstanding private treatment records, which were subsequently associated with the record. Finally, the claim was remanded in September 2015 to afford the Veteran another VA examination, which was conducted in February 2016. As previously mentioned, while the Board determined that the prior VA opinions, including the February 2016 opinion, are inadequate to decide the instant claim, the April 2017 VHA opinion is sufficient to decide the claim on appeal. Therefore, the Board finds that there has been substantial compliance with the Board's August 2011, April 2013, and September 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran contends she has vaginitis that began during service in July 1980 and has been recurrent since such time. While she indicated during her February 2013 Board hearing that such may have been due to her inability to shower for two weeks at a time during field duty, she later indicated in May 2017 correspondence that she did not believe such caused her vaginitis. Rather, she clarified that she believed service connection for such disorder was warranted as it had its onset during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if such disabilities are shown to have been manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's vaginal disorder is not recognized as a chronic disease pursuant to VA regulations and consequently, the laws and regulations governing presumptive service connection, to include on the basis of a continuity of symptomatology, are inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of vaginitis. Specifically, the September 2007 examiner noted that the Veteran had a diagnosis of recurrent mixed vaginitis. Additionally, the Veteran's STRs show that in October 1980, January 1981, July 1981, August 1981, September 1981, June 1982, and October 1984, she was treated for spotting/vaginal bleeding, vaginal infections, vaginitis, candida, and possible pelvic inflammatory disease or pregnancy. Thus, to establish service connection, the evidence must show a link, or nexus, between the Veteran's currently diagnosed vaginitis with any instance of her military service, to include the aforementioned instances of treatment. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, the Veteran was afforded a VA examination in March 2004. Such examiner concluded that the Veteran's recent diagnosis of cervical dysplasia was not related to her remote history of various types of vaginitis while she was on active duty. However, the examiner did not provide an opinion as to the etiology of the recurring vaginitis infections. Thereafter, the Veteran was afforded another VA examination in September 2007 in connection with her claim on appeal. At such time, the examiner diagnosed the Veteran with recurrent mixed vaginitis and concluded that such disorder was not related to the vaginal infections treated while she was on active duty. The examiner explained that the Veteran did not have chronic infections as there were numerous normal examinations, indicated that trichomonas was a sexually transmitted disease, and explained that her current atrophic vaginitis was related to going through menopause. However, VA and private treatment records revealed that the Veteran frequently complained and sought treatment for vaginal infections with different diagnoses, including vaginitis, atrophic vaginitis, trichomonas vaginitis, bacterial vaginitis, candidiasis, and vaginosis.

Additionally, the Veteran submitted a statement from Dr. L.F., a private doctor she visited for a second opinion as to what was causing her recurrent yeast infections in January 2013. Dr. L.F. stated that the Veteran had a history of recurrent mixed vaginosis for over 20 years and that she suffered from such infections approximately twice a month. Dr. L.F. also indicated that she reviewed the Veteran's past medical records and compared them to her examination findings, and concluded that the Veteran most likely had chronic recurrent mixed vaginitis, which was not controlled long term on the Veteran's present treatment. In January 2013, the Veteran also submitted an internet article, which noted that good hygiene was important to prevent recurrent vaginal infections.

Pursuant to the September 2015 remand, the Veteran was afforded another VA examination in February 2016 to determine the etiology of her condition. At such time, the examiner noted that the Veteran had vaginitis, trichomonas, yeast, bacterial in 1980, 1981, and 1984, and bacterial vaginitis in 1984.  However, at the time of the VA examination, the examiner determined that the Veteran did not have current vaginitis, atrophic vaginitis, trichomonas vaginitis, bacterial vaginitis, candidiasis, and vaginosis. The examiner also concluded that it was less likely than not that the Veteran's episodic bacterial vaginosis and yeast vaginitis were a continuation of the yeast vaginitis, trichomonas, bacterial vaginosis, candidiasis, and vaginosis treated during active duty.

In reaching such conclusion, the examiner stated that the Veteran incurred vaginal infections during active duty that are typically acute symptomatic infections, which resolved with treatment. In this regard, the examiner noted that the Veteran's STRs indicated that she was treated for yeast and trichomonas on separate occasions during 1981 and then in 1984. The examiner also noted that the Veteran was treated for a nonspecific vaginitis in 1980, mild vaginitis in 1982, and once for bacterial vaginitis in 1984, which was confirmed by clue cells on testing. The examiner also stated that a 1994 medical record revealed that the Veteran had a normal Pap test without evidence of inflammatory cells and that there was no evidence of vaginitis in proximity to the Veteran's separation from active duty service. Moreover, the examiner indicated that evidence for treatment of vaginitis after the Veteran's active duty service did not occur again until 2003; nearly 20 years post treatment of vaginitis in military service. Thus, the examiner concluded that the Veteran's onset of vaginitis nearly 20 years post military service was less likely than not due to vaginitis treated during active duty.

Furthermore, the examiner noted that the Veteran had been treated recently by her VA facility based on symptomatology without objective evidence of infection. In this regard, the examiner stated that the Veteran's VA treatment records indicated that the Veteran had been treated for yeast vaginitis in 2004 and 2015 and that she was treated for likely bacterial vaginitis in 2006 and bacterial vaginosis in 2008.The examiner also noted that the Veteran's civilian records indicated that she received treatment for her condition. Specifically, the examiner indicated that a 2013 medical record documented the Veteran having a history of mixed vaginitis; however, testing did not confirm chronic bacterial vaginitis.

Although the examiner found that the Veteran did not have atrophic vaginitis, she did find that there was evidence of atrophic vaginal mucosa secondary to the Veteran's low estrogen status of post-menopausal and that it was not a disease or pathological condition, but a physiological state of age. Additionally, the examiner noted that, other than the bacterial vaginitis in October 1984, the Veteran's other episodes of vaginitis while on active duty were due to candida and trichomonas, which was an acute vaginal infection not associated with chronic vaginitis. The examiner also noted the January 2013 record from Dr. L.F. and stated that it showed a normal pelvic examination and a diagnosis for chronic vaginitis based on historical data. Furthermore, the examiner completed a vaginal panel by DNA probe on the Veteran and found no evidence of vaginitis and the results were negative for trichomonas, candida, and gardnerella, which was associated with bacterial vaginosis or vaginitis.

However, the Board found that the February 2016 opinion was also inadequate to decide the claim on appeal. Specifically, the examiner noted that the Veteran did not have current vaginitis, atrophic vaginitis, trichomonas vaginitis, bacterial vaginitis, candidiasis, and vaginosis. Nonetheless, treatment records obtained since the Veteran filed her claim in March 2006 reflected diagnoses of such conditions, to include recurrent mixed vaginitis as evidenced by the September 2007 VA examination. Furthermore, the only rationale the examiner gave for her conclusion that the Veteran's episodic vaginosis and yeast vaginitis was less likely than not a continuation of the vaginal conditions treated in service was that the evidence indicated that the Veteran did not receive treatment for vaginitis again until nearly 20 years after active duty. The examiner did not address the Veteran's statement regarding that the symptomatology of her disorder had been recurring since active duty and that medication had not been able to control her disorder. Thus, the examiner failed to adequately address whether such diagnoses present since the filing of the Veteran's claim in March 2006 were related to her service, to include her inability to shower during field duties. Moreover, the examiner did not provide an opinion as to the etiology of the Veteran's recurring vaginal disorders present since the filing of her claim in March 2006, to include vaginitis, and only opined on the etiology of her vaginal disorders noted while on active duty.   

Thus, the Board sought a VHA opinion in February 2017, which was obtained in April 2017. At such time, the examiner noted that medical literature supported that vaginitis, whether it was related to fungal organisms (yeast), bacterial (acute infection), the sexually transmitted trichomonas, vaginosis, or the menopausal related atrophy, was not related to nor caused by a two week absence of bathing. In support thereof, the examiner explained that such lack of regular hygiene was not causative of any of these diagnoses. Specifically, the examiner noted that the presence of trichomonas was related to sexual activity with an infected partner and could be acute or chronic. He also noted that atrophic vaginitis was a clinical diagnosis not related to an infection, but rather the low estrogen state of menopause. Additionally, the examiner explained that bacterial vaginosis, yeast vaginitis or candidiasis, and "mixed" vaginitis were related to changes in the normal balance of flora (organisms) that the Veteran carried in a chronic state. He further explained that true acute bacterial or other infectious vaginitis were uncommon other than sexually transmitted diseases. 

Furthermore, the examiner noted that the recurring and/or chronic nature of these diagnoses, and in particular, bacterial vaginosis/vaginitis, yeast vaginitis, and/or atrophy noted with intermittent normal exam entries, was common with and without appropriate pharmacologic treatments. The examiner also noted that, in his 24 years of active duty military or VA-related gynecologic care, he had not seen a case where recurrent vaginitis or any of the other mentioned vaginal diagnoses had been attributed directly to active duty job requirements or service, although such diagnoses were a daily and common complaint amongst women during or after their active duty service. Thus, the examiner concluded that the onset of any the vaginal diagnoses during the Veteran's active duty service were not likely to have been related or cause by her job assignment, delayed bathing, or active duty service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection vaginitis. In this regard, the Board places great weight on the April 2017 VHA opinion as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's medical records and the lay reports of symptoms, and provides a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the April 2017 VHA opinion.

The Board notes that, in her October 2007 VA Form 9 and a March 2016 letter, the Veteran expressed concerns with the adequacy of the September 2007 VA examination and the February 2016 VA examinations. However, the Board has not relied upon such examinations to decide the claim herein. 

In her May 2017 response to the April 2017 VHA opinion, the Veteran stated that the contention that her inability to shower during service caused her vaginitis was incorrect as she knew that her vaginitis did not come from a lack of showers. She also reiterated that her vaginal disorders started in service and that she has had numerous vaginal infections in service and out of service. The Veteran also submitted additional VA treatment records, which showed that that she had a positive test for bacterial vaginosis, and an informational article on vaginitis and vaginal odor from Mayo Clinic. However, such do not refute the April 2017 VHA opinion; rather such additional evidence supports the opinion. In this regard, the March 2015 VA treatment record the Veteran submitted stated that bacterial vaginosis was an infection caused by certain bacteria and that, when the amounts or the types of bacteria changed, an infection could happen. Furthermore, the Mayo Clinic article stated that the cause of vaginitis was usually a change in the normal balance of vaginal bacteria or an infection, and that reduced estrogen levels after menopause and some skin disorders could cause vaginitis. Such causes were also articulated in the April 2017 opinion as the examiner noted that bacterial vaginosis, yeast vaginitis, candidiasis, and "mixed" vaginitis were related to changes in the normal balance of flora (organisms), which the Veteran carried in a chronic state. 

Additionally, in her May 2017 response, the Veteran directed the Board's attention to the aforementioned private opinion letter from Dr. L.F., which the Veteran noted determined that she incurred vaginitis during her military service and that it was still considered recurrent with no known etiology. However, the Board finds that after her review of the Veteran's past medical records compared with her current exam findings, Dr. L.F. only stated that the Veteran had a history of recurrent "mixed vaginosis" for over 20 plus years and that the Veteran most likely had chronic recurrent vaginitis, which was not controlled long term on current treatment. The Board has acknowledged that the Veteran had vaginal disorders in-service as evidenced by her STRs; however, Dr. L.F. and the April 2017 examiner did not relate her current vaginitis to such disorders in-service, and the April 2017 examiner gave other causes for such disorder. 

Moreover, the Board notes that in his June 2017 brief, the Veteran's representative contended that the April 2017 opinion was inadequate to decide the claim on appeal. Specifically, her representative alleged that such opinion focused nearly exclusively on the Veteran's contention that the onset of her vaginal problems were due to her recurrent periods of reduced hygiene, and that in doing so, the April 2017 examiner appeared to have reduced the assertion of multiple training sessions into a single two week period. The representative also stated that such examiner failed to discuss whether, once the condition manifested, a repeated lack of access to normal hygiene practices would exacerbate her condition. However, as mentioned above, the Veteran stated in her May 2017 letter that she knew her lack of ability to shower did not cause her vaginitis. Nonetheless, the April 2017 examiner noted that a lack of regular hygiene was not causative of any of the Veteran's vaginal diagnoses and gave other causes for such disorders. 

The representative also argued that the examiner's assertion that the Veteran's vaginal disorder was not related to her active duty job requirements rendered his opinion inadequate as the rating schedule criteria did not require that a disability result from "active duty job requirements." However, the April 2017 examiner did not solely rely on the Veteran's active duty job requirements in rendering his negative opinion; rather, he indicated that such job requirements did not contribute to the Veteran's condition. 

Furthermore, to the extent that the Veteran and her representative believe that the Veteran has current vaginitis that his related to her service, as lay persons they have not shown that they have specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). In this regard, while they are competent to report matters within their own personal knowledge, to include the nature of the Veteran's symptoms, the question of causation of a vaginal disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Therefore, the diagnosis and etiology of a vaginal disorder is a matter not capable of lay observation, and requires medical expertise to determine.

Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her currently diagnosed vaginitis is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the opinions of the Veteran and her representative as to the diagnosis or etiology of her current vaginal symptomology are not competent medical evidence and afforded no probative weight. Thus, the Board finds the opinion of the April 2017 VHA examiner to be significantly more probative than the lay assertions of the Veteran and her representative.  

In sum, the Board finds that the Veteran's vaginitis is not shown to be causally or etiologically related to any disease, injury, or incident during service. Consequently, service connection for such disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.  


ORDER

Service connection for vaginitis is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


